if
.

sé )
- AO 245B (Rev. 62/08/2019) Judgment in a Criminal Petty Case (Modified) eo - Page 1 of 1 a

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America _. JUDGMENT IN A CRIMINAL CASE
. Vv. . . (For Offenses Committed On or After November 1, 1987)
Jose Luis Bautista-Juarez . , Case Number: 3:19-mj-22991

 

 

Victor N. Pipfpiris

Defendant's Attorngy — t a | ie a

 

 

 

 

 

   

REGISTRATION NO. 86746298
. JUL
THE DEFENDANT: 29 2019
pleaded guilty to count(s) 1 of Complaint CLERK Us nisrnic

  

 

 

EF DIBTENCT OF Sa eORMIA

 

 

 

 

O was found guilty to count(s) - oo BY nee te
after a plea of not guilty. . . .
Accordingly, the defendant i is adjudged guilty of such count(s), which involve the following offense(s); .

Title & Section — Nature of Offense. oe Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) |
oO The defendant has been found not guilty on count(s) _ | -

“[). Count(s) - dismissed on the motion of the United States.

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to. be
imprisoned for a term of:

TIME SERVED OL _ days ©

 

"BZ Assessment: $10 WAIVED & Fine: WAIVED
& Court recommends USMS, Ick or DHS or other arresting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal. .
L) Court recommends defendant be deported/removed with relative, charged i in case

 

 

_IT-IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and.
United States Attorney of any material change | in the defendant's economic circumstances. .

‘Monday, july 29, 2019:
Date of Imposition of Sentence
Le

Received “ 4 : i) va

pM _ HONORABLE ROBERTN. BLOCK
= ) _ UNITED STATES MAGISTRATE JUDGE

 

    

-Clerk’s Office Copy a oo os | ~.  3:19-mj-22991

 

 
